ORDER
This case coming on to be heard on the motion of the Commonwealth of Kentucky for certification of the law of the following question:
Whether Transportation Cabinet’s driving history records constitute evidence of suspension or revocation of operator’s licenses for purposes of prosecutions for operating a motor vehicle on a suspended license, KRS 186.620(2);
and the court being sufficiently advised, It is hereby ordered that said motion be and same is hereby denied on the ground that Commonwealth v. Willis, Ky., 719 S.W.2d 440 (1986), is dispositive of the question posed. The court is aware that the cited case deals with the records of the Transportation Cabinet relating to driving under the influence; however, the same principle of law would apply to revoked or suspended licenses.
All concur.